DETAILED ACTION
Claims 1-3, 5-13, 16-21, and 23 are considered for examination. Claim 4, 14, 15, and 22 have been canceled. Claims 1 and 13 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/235,432 filed 9/30/2015 is acknowledged and satisfied in full for all claims barring any rejections made under § 112(a) herein. 
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. 
In response to applicant's arguments under 35 U.S.C. §103, on pages 7-9, that the previous combination of references fail to teach the amended feature of claim 1 wherein the coaching video includes a video of a face of the coach, The Office finds this argument persuasive however moot in light of a newfound combination of references which renders the newly claimed invention obvious as described below. With regard to arguments on page 10 that Lee et al. fails to disclose the added limitation wherein coaching videos are searched based only on the user pausing the video game, The Office find this argument non-persuasive. Lee et al. at least at ¶ [0112] teaches:
“An example scenario may include for user: U, game G) one or more of the following that: (a) the user U may be "stuck" at a challenging part of G; (b) the user U may hide (via invisibility feature or at a game location) or may freeze the game G (or otherwise pauses the game G); (c) the user U may request (e.g., ask the system) for help (and/or the system may anticipate that the user U may need help); (d) the system may find a live (or recorded) stream where gamers are in a similar (or an exact) situation in game G or in a related game F (where F might equal G) and user V) (the system may score the result for relevance and may display the score (it is contemplated that in various embodiments, the timeline may be scaled in such a way that the recorded stream may be displayed in log scale and/or in another nonlinear scaling process and that starting and ending timestamp labels may be displayed for the stream; (e) the user U may accept the idea of watching; (f) the gameplay video may execute (e.g., comes up) in side-by- side view (and/or on 2.sup.nd screen such as computer, television, phone, and/or watch, among others) for the user U to observe and learn from (in certain representative embodiments, metadata for user V and game F may appear”
Here, it is shown that upon the user pausing the game, the system may anticipate that the user is in need of help and therefore proceed to searching for live videos. Once a live video is identified, the user must confirm that they would like to view it and then the video is played back to the user. This meets the claimed limitations wherein the system searches for relevant coaching sessions based only on the user pausing the game. Applicant’s arguments on page 10 stating that Lee only teaches that the user must request help is an incomplete reading of the teachings provided in the reference’s disclosure. The requirement that the user accept the idea of watching the video in (e) above is (1) not required in Lee’s teachings as the provided steps are optional, and (2) not commensurate with the scope of the claims as the claims merely require the automatic identification/searching of videos not the automatic playback of the identified videos. In any event, an additional reference Wickenkamp et al. is provided herein to further teach the claim feature and obviate any doubts on the subject. For at least these reasons, the rejection is adapted in the instant rejection to meet the scope of the newly claimed invention. Details of the rejection are provided below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-12, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (US Pub. 2016/0287987 A1), in view of Super Mario Bros (2013)1 and in further view of Lee et al. (WO2017/030844 A1)2 and, additionally or alternatively, Wickenkamp et al. (US Pub. 2015/0314201 A1).
In re Claim 1, Onda et al. discloses: a method for enabling generation coaching videos for games that are streamed to clients from a cloud gaming system (At least at ¶ [0007] – [0012], Figures 2-8, and [0039] – [0115], wherein players share a game play video of an online game at particular time points which may be viewed and rated by other players. Specifically, see ¶ [0120] - [0124], wherein the user at a client device (1500) accesses a server (1100) to play a video game and uploads their game play videos and view the game play videos of others stored in the video sharing database (1200) associated with meta data consistent with their current play information as in Figure 13, for example. See also ¶ [0125] – [0137] and Figure 2 for an overview of the uploading/viewing process, ¶ 0138] – [0151] and Figure 3-4 for an overview of the posting process, ¶ [0152]-[0166] and Figures 5-7 for an overview of the video viewing and commenting/interactive aspects of the invention, Figures 8 and [0167] – [0193] wherein the server processes are described, etc.), comprising, 
executing gameplay of a game at a server of the cloud gaming system, the execution of the gameplay being directed from a client device that is connected to the server, the execution of the gameplay includes streaming video and audio to the client device for presentation on the client (at least at Figure 2-3 and ¶ [0125] - [0147], wherein video and audio of the game are streamed to the client (1500) from the server (1100)); 
enabling a coaching mode, the coaching mode when activated starts to record the gameplay at the server […], the captured video of the user being received by the server and saved at the server to create a coaching video (at least at ¶ [0138] – [0147] and Figure 3-4, wherein a user’s game play video is recorded and posted to the server to create a coaching video for other user’s to observe and attempt to replicate to advance their personal gameplay. See also ¶ [0148] – [0151], [0152]-[0165], and Figures 5-7 and 13, ¶ [0218] – [0224]); 
generating a timestamp based on metadata that identifies a place in content interactivity in the game, the place in content interactivity includes maneuvers made in the gameplay for which the coaching video is related, the recorded gameplay and the coaching video defining a coaching session (at least in ¶ [0219]-[0221], [0234], [0235], and [0256] –[0262], wherein coaching session videos are indexed and searched based on highlight definition data (530) in [0262] which matches a requesting user’s game play state and keyword input, which includes both a time elapsed from a start of gameplay in [0158], [0220], and keywords about “a name of technique or magic used by player character” and video category information includes a description of maneuvers performed in the video game in [0221], therein videos are timestamped based on data identifying the time position in the game and what maneuvers are made in the game play. The provided videos provide coaching to users playing the game); 
and enabling posting of the coaching session to a coach database, the coach database being accessible by the server when another user requests coaching assistance for the game (at least at Figure 2, 5-7, 13 and ¶ [0138] – [0165], among others, wherein the gameplay video is posted to the video database for access by others when playing their respective games); 
the server of the cloud gaming system is configured to automatically identify one or more coaching sessions for a select point in gameplay for the game in response to the another user [] pausing the game to cause the cloud gaming system to access the coach database to perform the automatic identification of the one or more coaching sessions, the select point is identified by the server of the cloud gaming system from game sate of the gameplay by the another user when coaching help requested by the another user (at least in Figure 5, ¶ [0152]-[0160], ¶ [0219]-[0221], [0256] –[0262], and Figure 17, wherein coaching session videos are indexed and automatically searched by the server based on highlight definition data (530) of particular videos in [0262] matching a requesting user’s game play state information at the point their game is paused in [0256], which includes both a time elapsed from a start of gameplay in [0220], a game stage, and other information therein. See also Figure 13 and 5, wherein various video gameplay references are provided (30), (32), etc., at a particular point in a game. See also ¶ [0152] – [0165], particularly [0158], wherein (30) the searching operations performed by the cloud gaming server occur automatically based on the user request which includes gameplay play data/state in [0158] and the user’s video category selection (30), without a user manually searching for and identifying one or more coaching videos. Wherein this searching is performed in response to the user’s pause in gameplay which enables the user to select the coaching video category to cause the system to automatically search for coaching videos as in [0256]-[0258]);
rendering a selected coaching session from the one or more coaching sessions, the rendering causes the selected coaching session to be rendered at a point in time that is substantially at the select point in the gameplay for the game (at least at [0152]-[0165], and Figures 3-5, 7, wherein the coaching video is rendered for the user and is rendered at the same time point as the user within the video game to give them advice as to how an action can be performed).

    PNG
    media_image1.png
    574
    1021
    media_image1.png
    Greyscale

Figure 1: Super Mario Bros
Onda et al. is silent on, but Super Mario Bros teaches: [an uploaded gameplay coaching video, wherein] the coaching mode when activated starts to record the gameplay at the server and capture of a video of a user at the client […], said coaching video includes a view of a face of the user while the user provides commentary related to how a specific game portion of the gameplay is played(at least at Figure 1 herein, wherein the video includes both gameplay and a video of the user utilizing a controller to perform the gameplay. Wherein the video of the user includes user commentary for completing gameplay and an image of their face).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to include a video of a user and their face and commentary when performing the recorded gameplay video, as taught by Super Mario Bros, for the purpose of demonstrating not only what gameplay actions should be performed but how the players face/controller use and relevant commentary for the benefit of increasing the pedagogic values of the coaching videos by providing more information to the user who is struggling.
Onda et al. is arguably silent on the system providing coaching videos based entirely on the user pausing the game, Lee et al. teaches: [a video game coaching retrieval system, for playback during a video game, comprising] the server of the cloud gaming system is configured to automatically identify one or more coaching sessions for a select point in gameplay for the game in response to the another user pausing the game to cause the cloud gaming system to access the coach database to perform the automatic identification of the one or more coaching sessions, the select point is identified by the server of the cloud gaming system from game sate of the gameplay by the another user when coaching help requested by the another user (at least at ¶ [0112] (1), wherein a user is stuck on a challenge in a video game (a), pauses the game (b), and the system anticipates that the user needs help (c), and automatically searches for relevant video game footage in the same situation (d), and the footage results are displayed and played back to the user after selection (e,f). See also [0073], wherein steps (2) and (3) are obviated in the invention and the searching of videos occurs directly after pausing. Wherein [0112] the OR clause of anticipates teaches that the user does not have to manually request a search after pausing). Additionally or alternatively, Wickenkamp et al. also teaches the searching and displaying of media content based entirely upon the pausing of a video game (at Figure 5A-B and ¶ [0122], wherein upon the user hitting the pause button (554) an overlay of potential media content is displayed in (504) without further user input).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to have the system search for and display relevant coaching videos as soon as the user pauses the game, as taught by Lee et al. and/or Wickenkamp et al. for the purpose of providing relevant videos to the user as quickly as possible after pausing for the benefit of avoiding wasting a user’s time with extraneous input criteria and providing usable content more promptly.  
In re Claim 2, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the coaching mode, when enabled, causes generation of the timestamp to enable indexing of the coaching session to the game (at least at Figure 3 and 13, and ¶ [0212] – [0224], wherein the elapsed time from the start of the game play dictates which video is presented to the user. See also Figure 5 and [0158], wherein a video is provided to a gamer based on their playtime and the timestamp of the indexed video’s playtime. More examples throughout).
In re Claim 3, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the place in content interactivity is a portion of the game (at least at Figure 3-7 and 13, and ¶ [0152] – [0166], wherein the game play video is a certain elapsed time into the start of the game or constitutes a particular level, boss, event, or the like as discussed in regard to Figure 13).
In re Claim 5, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: generating a display window providing options of the one or more coaching sessions (at least at Figure 3-7 and 13, and ¶ [0152] – [0166], wherein Figure 5, one or more coaching option videos are provided to the user for selection at their particular game play position).
In re Claim 6, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein each coaching session is provided with an associating rating, the rating being produced based on ratings of the coaching session by users of the cloud gaming system (at least at Figures 5-7, 9, and ¶ [0130], [0241], wherein coaching sessions are provided praise ratings to produce the evaluation results of the videos to rank their quality. See also ¶ [0263] – [0271] and Figure 18, among others).
In re Claim 7, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the game is provided with a game identifier by the cloud gaming system, wherein at least the game identifier is used for one or more database lookups to a coach database, the database lookups identifying one or more coaching sessions for the select point in the game play for the game by the another user (at least at Figure 3, (570), wherein the game titles is included in the various metadata utilized to store and search for pertinent gameplay videos by users. See Figure 13 and ¶ [0145], [0124] – [0170], [0216] – [0224], etc.) ).
In re Claim 10, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Onda et al. further discloses: generating presentation of the recorded gameplay and the coaching video, the presentation showing the recorded gameplay in action and the user providing instruction regarding the game play, […](at least at Figure 5-7, wherein the recorded gameplay actions are presented along with the coaching video, as taught by Hit Box above). Onda et al. is silent on, but Hit Box teaches the recorded gameplay being rendered on a first portion of the screen and the coaching video being rendered on a second portion of the screen (at least as shown in Figure 2 herein). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to provides the gameplay video and user video in separate areas of a display, as taught by Hit Box, for the purpose of enabling a user to view both screens simultaneously for the benefit of increasing the amount of pedagogic information available to the gamer.
In re Claim 11, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Onda et al. further discloses: integrating a rating control in association with the coaching video (at least at Figures 5-7, 9, and ¶ [0130], [0241], wherein coaching sessions are provided praise ratings to produce the evaluation results of the videos to rank their quality. See also ¶ [0263] – [0271] and Figure 18, among others).
In re Claim 12, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Onda et al. further discloses: integrating comments regarding the coaching video in associating with the coaching video, such that prior comments are visible, and new comments are enabled to be entered so that the new comments are associated with the coaching video (at least at Figures 5-7 and [0264], wherein comments may be entered by users viewing the videos and ¶ [0128], [0145], [0164], [0241], [0260], [0286],wherein a viewer may view the original comments left by others or the poster and add in their own comments to the gameplay video).
In re Claim 20, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the game is provided with a game identifier by the cloud gaming system, wherein at least the game identifier is used for one or more database lookups to a coach database, the database lookups identifying one or more coaching sessions for the select point in the game play for the game by the another user (at least at Figure 3, (570), wherein the game titles is included in the various metadata utilized to store and search for pertinent gameplay videos by users. See Figure 13 and ¶ [0145], [0124] – [0170], [0216] – [0224], etc.).
In re Claim 21, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the automatic identifying of one or more coaching session avoid searching by the user to identify one or more coaching sessions for the select point (See also ¶ [0152] – [0165], and Figures 5-7, particularly [0158], wherein (30) the searching operations performed by the cloud gaming server occur automatically based on the user request which includes gameplay play data/state in [0158] and the user’s video category selection (30), without a user manually searching for and identifying one or more coaching videos. See also Lee as described above).
In re Claim 23, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the automatic identifying of one or more coaching session is responsive to the another user providing input to pause the game (See also ¶ [0256]-[0258], and Figure 5 and 17, wherein the searching for coaching videos occurs after the user requests to pause the game and selects a video category).
Onda et al. is arguably silent on the system providing coaching videos based entirely on the user pausing the game, Lee et al. teaches: [a video game coaching retrieval system, for playback during a video game, comprising] the server of the cloud gaming system is configured to automatically identify one or more coaching sessions for a select point in gameplay for the game in response to the another user pausing the game to cause the cloud gaming system to access the coach database to perform the automatic identification of the one or more coaching sessions, the select point is identified by the server of the cloud gaming system from game sate of the gameplay by the another user when coaching help requested by the another user (at least at ¶ [0112] (1), wherein a user is stuck on a challenge in a video game (a), pauses the game (b), and the system anticipates that the user needs help (c), and automatically searches for relevant video game footage in the same situation (d), and the footage results are displayed and played back to the user after selection (e,f). See also [0073], wherein steps (2) and (3) are obviated in the invention and the searching of videos occurs directly after pausing. Wherein [0112] the OR clause of anticipates teaches that the user does not have to manually request a search after pausing). Additionally or alternatively, Wickenkamp et al. also teaches the searching and displaying of media content based entirely upon the pausing of a video game (at Figure 5A-B and ¶ [0122], wherein upon the user hitting the pause button (554) an overlay of potential media content is displayed in (504) without further user input).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to have the system search for and display relevant coaching videos as soon as the user pauses the game, as taught by Lee et al. and/or Wickenkamp et al. for the purpose of providing relevant videos to the user as quickly as possible after pausing for the benefit of avoiding wasting a user’s time with extraneous input criteria and providing usable content more promptly.    
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1, in view of Rimon (US Pub. 2014/0364228 A1).
In re Claim 8, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al. as applied to claim 1 and 13, respectively, discloses the claimed invention as shown above. Onda et al. is silent on, but Rimon teaches: [a method of sharing gameplay videos, comprising] filtering the one or more coaching sessions, the filtering using social graph data to identify friends of the user (at least at ¶ [0065], wherein the video clip of a user's gameplay can be posted on a user’s social network, thereby when the other user checks their newsfeed they filter gameplay videos to those only provided by friends within their social network). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to only show video content provided by friends of the user via social graph Rimon, for the purpose of the user viewing videos from users they know for the benefit of facilitating social collaboration and entertainment.
In re Claim 9, the previous combination of Onda et al., Super Mario Bros, Lee et al., and/or Wickenkamp et al., and Rimon as applied to claim 8, discloses the claimed invention as shown above. Onda et al. is silent on, however it is now admitted prior art that the concept and advantages of utilizing an API call to obtain social graph information was old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Onda et al. by utilizing an API call to obtain the social graph information to obtain predictable results of obtaining a user’s friend list from an external location. 
Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (US Pub. 2016/0287987 A1), in view of Hit Box (2012)3, and additionally or alternatively, in view of Lee et al. (WO2017/030844 A1)4.
In re Claim 13, Onda et al. discloses: a method for operating gaming operations via a cloud gaming system (at least at ¶ [0007] – [0012], Figures 2-8, and [0039] – [0115], wherein players share a game play video of an online game at particular time points which may be viewed and rated by other players. Specifically, see ¶ [0120] - [0124], wherein the user at a client device (1500) accesses a server (1100) to play a video game and uploads their game play videos and view the game play videos of others stored in the video sharing database (1200) associated with meta data consistent with their current play information as in Figure 13, for example. See also ¶ [0125] – [0137] and Figure 2 for an overview of the uploading/viewing process, ¶ 0138] – [0151] and Figure 3-4 for an overview of the posting process, ¶ [0152]-[0166] and Figures 5-7 for an overview of the video viewing and commenting/interactive aspects of the invention, Figures 8 and [0167] – [0193] wherein the server processes are described, etc.), comprising, 
enabling gameplay of a game to a user that is registered to play games via the cloud gaming system, the cloud gaming system configured to execute the game on a server of the cloud gaming system in response to input control received from a client device of the user, the client device of the user having an internet connection to the server of the cloud gaming system and the server of the cloud gaming system is configured to send a stream of audio and video in response to execution of the game, SONYP251 51 PATENT APPLICATIONSCEA15097US01the audio and video stream being rendered on a screen associated with the client device (at least at Figure 2-3 and ¶ [0125] - [0147], wherein video and audio of the game are streamed to the client (1500) from the server (1100) via an internet connection, and is displayed to the client user via a screen display, wherein the user is registered via the cloud gaming system. See also [0171], [0117], etc.); 
pausing the gameplay of the game (at least at Figure 13 and 5, wherein various video gameplay references are provided (30), (32), etc., at a particular point in a game. See ¶ [0138] – [0160]. Also at least at [0263] – [0271], and Figure 5, wherein the gameplay is paused in order to view the gameplay of the recorded coaching video. See ¶ [0138] – [0190], among others);
accessing automatically by the server of the cloud gaming system a coach database in response to the pausing the gameplay, the access to the coach database includes a request by the server for coaching sessions for the game in association with a select point in the game, the select point in the game is identified by the server of the cloud gaming system for said automatically accessing by the pause in the gameplay by the user to use a coaching mode, the server uses game state from the gameplay by the user to identify the select point when the pause of the gameplay of the game occurs (at least in ¶ [0219]-[0221], [0256] –[0262], and Figure 17, wherein coaching session videos are indexed and automatically searched by the server based on highlight definition data (530) of particular videos in [0262] matching a requesting user’s game play state information at the point they pause their game in [0256], which includes both a time elapsed from a start of gameplay in [0158], [0220], a game stage, and other information therein. See also Figure 13 and 5, wherein various video gameplay references are also provided (30), (32), etc., by the user at a particular point in a game to aid in the automatically search operation. See also ¶ [0152] – [0165], and Figures 5-7, particularly [0158], wherein (30) the searching operations performed by the cloud gaming server occur automatically based on the user request which includes gameplay play data/state in [0158] and the user’s video category selection (30), without a user manually searching for and identifying one or more coaching videos. Wherein this searching is performed in response to the user’s pause in gameplay which enables the user to select the coaching video ; presenting coach options to the display screen of the client device, the coach options include one or more coaching sessions that relate to the select point in the game accessed by the server of the cloud gaming system (at least as described with respect to Figure 5, wherein various coaching gameplay videos are presented for user selection which were automatically retrieved by the server based on the user’s assistance request. See ¶ [0138] – [0168]); receiving a selection to render a coaching session from the one or more coaching sessions on the display screen of the user, the rendering of the coaching session causes the coaching session to be rendered approximately at the select point in the game, and each of the coaching sessions includes a recorded gameplay […] from a user that created the coaching session (at least at Figure 5-7, wherein the recorded gameplay is presented to the user upon selection. at least at [0152]-[0165], and Figures 3-5, 7, wherein the coaching video is rendered for the user and is rendered at the same time point as the user within the video game to give them advice as to how an action can be performed); and enabling resume of gameplay of the game after rendering of the coaching session (at least at ¶ [0269], wherein the user resumes gameplay of the game after viewing the gameplay video, more examples throughout).
wherein one or more coaching sessions are generated by other users of the cloud gaming system, and the cloud gaming system acts to index coaching sessions to timestamps, and each timestamp is based on metadata that relates to where in a game the coaching session relates, wherein the metadata identifies a place in content interactivity in the game and maneuvers made in gameplay” (at least in ¶ [0219]-[0221], [0234], [0235], and [0256] –[0262], wherein coaching session videos are indexed and searched based on highlight definition data (530) in [0262] which matches a requesting user’s game play state and keyword input, which includes both a time elapsed from a start of gameplay in [0220], and keywords about “a name of technique or magic used by player character” and video category information includes a description of maneuvers performed in the video game in [0221]).

    PNG
    media_image2.png
    601
    1066
    media_image2.png
    Greyscale

Figure 2: Hit Box
Onda et al. is silent on, but Hit Box teaches: [an uploaded gameplay coaching video, wherein] the coaching mode when activated starts to record the gameplay [] and capture of a video of a user at the client; wherein  the vouching video includes video of controller inputs made to control the maneuvers made in the gameplay of the game, wherein the3 controller inputs have a direct relation to the maneuvers made in the game play (at least at Figure 2 herein, wherein the video captured by the system for a coaching session recording to provide to other user’s includes two recordings capturing both gameplay of a coach and a video of the coach manipulating their controller to execute the recorded gameplay).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to include a video of a user utilizing a controller to perform the recorded gameplay video in the coaching video, as taught by Hit Box, for the purpose of demonstrating not only what gameplay actions should be performed but how the controller should be manipulated by the user to perform said gameplay actions for the benefit of increasing the pedagogic values of the coaching videos.
Additionally or alternatively, pursuant to MPEP §2120(I)(A)&(B) in case there is a disagreement as to the scope of the phrase “in response to”, Lee et al. teaches: [a video game coaching retrieval the server of the cloud gaming system is configured to automatically identify one or more coaching sessions for a select point in gameplay for the game in response to the another user pausing the game to cause the cloud gaming system to access the coach database to perform the automatic identification of the one or more coaching sessions, the select point is identified by the server of the cloud gaming system from game sate of the gameplay by the another user when coaching help requested by the another user (at least at ¶ [0112] (1), wherein a user is stuck on a challenge in a video game (a), pauses the game (b), and the system anticipates that the user needs help (c), and automatically searches for relevant video game footage in the same situation (d), and the footage results are displayed and played back to the user after selection (e,f). See also [0073], wherein steps (2) and (3) are obviated in the invention and the searching of videos occurs directly after pausing). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to have the system search for and display relevant coaching videos as soon as the user pauses the game, for the purpose of providing relevant videos to the user as quickly as possible for the benefit of avoiding wasting a user’s time with extraneous input criteria and providing usable content more promptly.  
In re Claim 16, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 13 discloses the claimed invention as shown above. Modified Onda et al. further discloses: wherein the coaching video includes a ratings input controller, the rating input controller enables ratings to be provided to the cloud gaming system […] (at least at Figures 5-7, 9, and ¶ [0130], [0241], wherein coaching sessions are provided praise ratings to produce the evaluation results of the videos to rank their quality. See also ¶ [0263] – [0271] and Figure 18, among others, wherein this ranking is utilized to aid in the selection and presentation of videos to gamers as in ¶ [0262] and Figure 11, wherein the rankings of each video are utilized to display the list of appropriate gameplay videos for a user when making selections). 
It is unclear whether Onda et al discloses sharing the ratings with other users wishing to view or make selections for specific coaching sessions. However, it is now admitted prior art that the concept and advantages of sharing the ratings with other users wishing to view or make selections for specific items Onda et al by showing the video ratings to browsing gamers for the purpose of indicating to the user the effectiveness of a particular video in performing a specific gameplay task.
In re Claim 17, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 13 discloses the claimed invention as shown above. Modified Onda et al. further discloses: generating presentation of the recorded gameplay and the coaching video, the presentation showing the recorded gameplay in action and the user providing instruction regarding the game play, […](at least at Figure 5-7, wherein the recorded gameplay actions are presented along with the coaching video, as taught by Hit Box above). Onda et al. is silent on, but Hit Box teaches the recorded gameplay being rendered on a first portion of the screen and the coaching video being rendered on a second portion of the screen (at least as shown in Figure 2 herein). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to provides the gameplay video and user video in separate areas of a display, as taught by Hit Box, for the purpose of enabling a user to view both screens simultaneously for the benefit of increasing the amount of pedagogic information available to the gamer.
Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Onda et al., Hit Box, and/or Lee et al., as applied to claim 13, in view of Rimon (US Pub. 2014/0364228 A1).
In re Claim 18, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 13, discloses the claimed invention as shown above. Onda et al. is silent on, but Rimon teaches: [a method of sharing gameplay videos, comprising] filtering the one or more coaching sessions, the filtering using social graph data to identify friends of the user (at least at ¶ [0065], wherein the video clip of a user's gameplay can be posted on a user’s social network, thereby when the other user checks their newsfeed they filter gameplay videos to those only provided by friends within their social network). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to only show video content Rimon, for the purpose of the user viewing videos from users they know for the benefit of facilitating social collaboration and entertainment.
In re Claim 19, the previous combination of Onda et al., Hit Box, and/or Lee et al., and Rimon as applied to claim 18, discloses the claimed invention as shown above. Onda et al. is silent on, however it is now admitted prior art that the concept and advantages of utilizing an API call to obtain social graph information was old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Onda et al. by utilizing an API call to obtain the social graph information to obtain predictable results of obtaining a user’s friend list from an external location. 
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include references related to the amended features and the invention in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.youtube.com/watch?v=lzvgMS7caNI 
        2 Lee receives priority support to US provisional 62/206,063 filed 8/17/2015
        3 https://www.youtube.com/watch?v=RGcgx9YqynQ 
        4 Lee receives priority support to US provisional 62/206,063 filed 8/17/2015